Citation Nr: 0205585	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  95-37 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from July 1988 to November 
1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas, which denied the 
benefit sought on appeal.  

The appeal was previously before the Board and denied in a 
decision dated June 7, 2000.  The veteran appealed that 
decision to the United States Court of Veterans Claims 
("Court").  In an Order dated in September 2001, the Court 
vacated the Board's June 2000 decision, and remanded the 
matter to the Board for readjudication consistent with the 
parties' Joint Motion for Remand to the Board and to Stay 
Proceedings ("Joint Motion").


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.  

2.  The veteran's pre-existing left club foot disorder was 
not aggravated during active service beyond the natural 
progress of the disorder.  


CONCLUSION OF LAW

A left foot disorder was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 
3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he 
currently has a left foot disorder, which is causally related 
to his active military service.  Specifically, the veteran 
maintains that although he entered military service on a 
medical waiver due to a congenital left club foot disorder, 
his left foot disorder was aggravated by the rigorous 
training activities he underwent during active service.  

As noted in the Introduction to this decision, this matter 
was previously denied by the Board in a June 2000 decision.  
The Court vacated the Board's decision in a September 2001 
Order, and remanded the case to the Board for readjudication 
consistent with the parties' Joint Motion.  According to the 
Joint Motion, the Board's June 2000 decision applied an 
incorrect standard of proof in rebutting the presumption of 
aggravation during service.  Specifically, although the Board 
initially set forth the correct standard of "clear and 
unmistakable" evidence, the Board's analysis discussed 
"clear and convincing" evidence.  As such, the Joint Motion 
indicated that the Board should apply the correct legal 
standard of clear and unmistakable evidence when evaluating 
the record to ascertain whether evidence exists to rebut the 
presumption of soundness.  (Joint Motion at 9).  Finally, the 
Joint Motion indicated that the Board should address all of 
the appellant's arguments and contentions, including 
38 C.F.R. § 3.1(m) and Kinnaman v. Principi, 4 Vet. App. 20, 
28 (1993).  (Joint Remand at 9). 

The Board will proceed with readjudication of this appeal, in 
compliance with the arguments presented in the Joint Motion.  
The Board observes that even though the June 2000 Board 
decision was vacated on a legal technicality, the factual 
portions of that decision remain accurate and unchanged and 
may be appropriately incorporated in the present decision.  
Nevertheless, the Board is cognizant of the fact that Board 
decisions are based on a de novo review of the complete 
record.  38 U.S.C.A. § 7104(a).  

As to another preliminary matter, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001).  Among other things, the VCAA amended 38 U.S.C.A. 
§ 5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  Also, 38 U.S.C.A. 
§ 5103A codifies VA's duty to assist, and essentially 
provides that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Regulations to implement the VCAA were subsequently 
issued and for the most part became effective November 9, 
2000.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).  The intended effect 
of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA." 

Although the VCAA was enacted during the pendency of this 
appeal, and was not specifically applied by the RO, the Board 
finds that the veteran will not be prejudiced by proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).

The veteran was notified on various occasions of the evidence 
needed to substantiate his claim for service connection for a 
left foot disorder.  The April 1995 rating decision that 
initially considered his claim explained the reasons for 
denying his claim.  The July 1995 statement of the case set 
forth the laws and regulations pertaining to a claim for 
service connection, including the criteria for considering 
preexisting disorders and in-service aggravation of 
preexisting disorders.  Moreover, the Board's June 2000 
decision included a discussion of the laws and regulations 
pertaining to service connection claims.  Although the 
Court's September 2001 Order vacated the Board's June 2000 
decision, that decision remains a matter of record, and was 
provided to the veteran.  Despite applying an incorrect 
standard of proof in the analysis portion of that decision, 
the Board's recitation of the laws and regulations early in 
the decision was correct, as recognized in the Joint Motion.  
(Joint Motion at 8).  As such, the veteran was informed of 
the evidence needed to substantiate his claim.  38 U.S.C.A. 
§ 5103.  

Additionally, the claims file includes the veteran's service 
medical records, VA treatment records, VA medical expert 
opinions, and statements and testimony from the veteran.  The 
veteran has been offered a number of opportunities to submit 
additional evidence, or to identify evidence he would like VA 
to assist him in obtaining.  The Board finds no indication 
that there are outstanding relevant records that should be 
requested before proceeding with this appeal.  Since the time 
of the September 2001 Court Order, the BVA offered the 
veteran and his representative an opportunity to submit any 
additional arguments or evidence in support of this appeal.  
No additional evidence was submitted, and the Board is 
unaware of any records that should be obtained.  Moreover, in 
an April 2002 brief from the veteran's representative, it was 
requested that the case be submitted to the Board for review.  
In short, the Board finds that reasonable efforts have been 
made to insure that all relevant evidence is of record, and 
there is no indication that additional treatment records or 
other evidence should be obtained prior to proceeding with 
appellate review.  38 U.S.C.A. § 5103A.  

As to the necessity of a VA examination or medical opinion in 
this case, the Board notes that two VA medical expert 
opinions have been sought in this case, and responses to 
those requests were received in May 1998 and March 2000.  The 
Board finds that there is adequate evidence to decide the 
appeal, and an additional VA examination or opinion is 
unnecessary.  The parties have not contended in the Joint 
Motion that any additional VA examination or medical opinion 
is necessary.  Accordingly, the Board is satisfied that the 
requirements under the VCAA regarding notice and duty to 
assist have been met, and no further development is needed 
prior to proceeding with appellate disposition.  

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury or diseased 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Generally, to qualify for service 
connection, the veteran must prove the existence of a current 
disability, and one that has resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  Where the 
determinative issue in a service connection claim involves a 
medical diagnosis, competent medical evidence is required.  
This burden cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In determining entitlement to service connection, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132; 
38 C.F.R. § 3.304(b).  A preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  This includes medical 
facts and principles, which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Id.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Id. 

The veteran's service medical records show that he entered 
military service on a medical waiver, due to a congenital 
left club foot.  A May 1988 entry indicates that the veteran 
presented with a history of surgical treatment of left 
congenital club foot, heel cord lengthening and medial 
release.  The last surgery was performed when the veteran was 
four years old.  The impression was residual equinus (12 
degrees), mild to medial foot adduction, supination.  The 
examiner indicated that it was expected that the left foot 
and ankle would present problems with the physical demands of 
military training/service.  The examiner stated, however, 
that the veteran had experienced no symptoms, no abnormal 
callositas doing work requiring walking, hiking, and hunting 
activities.  Finally, the examiner stated that the veteran 
did "not meet standards, but could be considered for waiver 
because of asymptomatic and no physical limitation."  

During service, in March 1994, the veteran struck the inside 
of his left ankle on a car frame.  He complained of swelling 
and pain on the medial side of the foot.  An x-ray was 
negative for any evidence of acute bony injury.  A May 1994 
service medical record indicates that the veteran had been 
able to do physical training for the past two years, as 
required, but he was unable to do running types of sports.  
It was noted that he was a fire fighter and had functioned 
well for the past six years.  There was a cavus deformity 
noted on the left foot, with some atrophy of the left thigh 
and foot, as well as a .5 centimeter leg length discrepancy.

In July 1994, the veteran was seen for complaints of pain in 
his left foot, including decreased motion and strength in his 
left ankle.  There were findings of decreased strength in his 
left ankle, and plantar flexion.  Bike riding was recommended 
three times a week, or daily. 

A July 1994 medical entry from the U.S. Naval Hospital in 
Rota, Spain, shows that the veteran was seen for treatment of 
his left foot disorder.  He was diagnosed with left 
congenital club foot deformity, post operative correction 
with residual equinovarus deformity, as well as early 
arthritis, secondary to the foregoing.  The examiner 
indicated that the veteran had entered service on a waiver.  
The veteran complained of increasing pain in his left foot 
and ankle with physical activity, sports, and his job as a 
fireman.  The veteran reported that he had little trouble in 
boot camp, and had done quite well until recently.  The 
examiner indicated that the veteran had approximately 50 
percent greater loss of function in his left lower extremity, 
as compared to the right.  The examiner opined that the 
veteran was functionally incapacitated for his job in the 
Navy.  

In September 1994, the Record Review Panel of the Physical 
Evaluation Board evaluated the veteran's case.  The panel 
found that he was unfit for duty due to his left congenital 
club foot deformity, post operative correction with residual 
equinovarus deformity, as well as early arthritis of the left 
foot, secondary to the foregoing.  The veteran was informed 
that he would be separated from naval service with severance 
pay.  

The veteran's service separation examination report, dated in 
October 1994, notes that he had a clubfoot deformity, status 
post surgical correction as a child, existing prior to 
service.  The left foot was reportedly inflamed since May 
1994, secondary to trauma.  The left club foot was not 
considered disqualifying for separation (NCD).  The veteran 
was discharged from military service in November 1994 due to 
disability and was awarded severance pay.  

In January 1995, the veteran initiated a VA compensation 
claim for service connection for a left foot disability, 
claimed as aggravation of club foot, with blood blister on 
foot.  In October 1995, he testified before a VA hearing 
officer that prior to his time in service he was involved in 
hiking and hunting.  Upon entry into military service with a 
waiver for his left foot, he was required to maintain the 
same physical fitness standards as everyone else.  The 
veteran indicated that he underwent additional training to be 
a firefighter, and that training involved climbing up and 
down many ladders and stairs.  The veteran stated that over 
time he began to experience more pain in his left foot, as 
well as decreased range of motion and flexibility.  

In December 1995, the veteran underwent a VA examination and 
was diagnosed with a history of left clubfoot with subsequent 
repair.  The veteran was noted to have a "decreased range of 
motion as is expected with this sort of situation."  The 
examiner noted that the veteran was "status post what 
appears to be a successful surgery in the past as a child."  
The examiner further noted that the veteran walked with a 
slight limp, and it was "reasonable to think that the 
[veteran] will develop arthritis in his hips and possibly his 
knees subsequent to his clubfoot as any change in gait and 
weight distribution will potentially lead to arthritis."  
There was no current evidence of arthritis.  The examiner 
offered no opinion as to whether the veteran's left foot was 
aggravated by his active military service.  A December 1995 
VA outpatient treatment report indicates that the veteran was 
seen with complaints of left foot pain.  The examiner noted 
some swelling distal to the medial malleolus.  

In August 1997, the veteran testified at a hearing before the 
undersigned member of the Board, held at the RO.  He stated 
that the pain in his left foot increased during service, and 
would radiate up his left leg.  He stated that a VA doctor 
told him he had arthritis in that foot.  The veteran further 
stated that he felt that all the rigorous training in 
service, including training as a firefighter, may have 
aggravated his left foot disorder. 

In February 1998, the Board referred this issue for a medical 
expert opinion for clarification, pursuant to 38 U.S.C.A. 
§§ 5107(a) and 38 C.F.R. § 20.901(a).  The Board requested 
answers to questions regarding whether the worsening of the 
veteran's left foot during service was due to the natural 
progress of the disorder, and, if medically ascertainable, 
what current disability, if any, could be attributed to any 
in-service aggravation.  The following response, in pertinent 
part, was received in May 1998, from Thomas C. McLaughlin, 
M.D., of the Cleveland, Ohio, VAMC:
 
It is my opinion, that the reported 
worsening of the veteran's left foot 
disorder during service is due to the 
natural progress of the disorder and that 
this type of increasing symptoms would 
have occurred in any type of weight-
bearing activity.  Even if some of the 
increase of symptoms could be considered 
aggravations specifically related to his 
medical [sic] service, I am not clear how 
one would decide which disability is 
specifically related to this problem.  

The natural history of this type of 
deformity is that of gradual increase in 
symptoms and I do not believe that I can 
state that his condition has been 
aggravated by his time in the service.

Following receipt of the foregoing opinion, the Board denied 
the veteran's claim in a June 1998 decision.  This decision 
was subsequently vacated by the Court in May 1999.  The 
matter was remanded to the Board for readjudication 
consistent with the parties' Joint Motion for Remand.  The 
parties disagreed with the Board's reliance on Dr. 
McLaughlin's opinion.  Upon remand to the Board, another 
medical expert opinion was requested in January 2000.  In 
March 2000, an opinion was received from Matko Milicic, M.D., 
Chief of the Orthopedic Section of a VA medical center.  Dr. 
Milicic concluded, in pertinent part:

It is my opinion that subjective 
complaints of increasing pain in the left 
foot and ankle during military service 
are attributable to natural progress of 
this congenital disorder.  The complaints 
that were increased during military 
service are not beyond that of the 
natural progress of this disorder.  The 
objective findings of foot deformity and 
muscular atrophy of the left leg are the 
result of the congenital foot disorder.  
The subjective complaints of pain by 
increased activities are predictable, as 
it was brought to the veteran's attention 
prior to entering the service.  

The veteran's claim file had been provided to Dr. Milicic and 
he indicated that he had reviewed the file.  His report 
includes a factual summary of the veteran's left foot 
disorder.  In part, he noted that the medical examination at 
the time of separation "did not produce any different 
findings from those existing prior to entering the service 
except 'early arthritis of the foot,' though in the x-ray 
report of June 22, 1994 I read 'No significant, degenerative 
changes,' and final impression:  Left club foot status-post 
surgical correction."

The Board has considered all the evidence of record, but 
concludes that the preponderance of the evidence is against a 
claim for service connection for a left foot disorder.  
Initially, the Board notes that there is no dispute that the 
veteran entered service with a congenital foot disorder.  The 
record clearly establishes this fact, and the veteran does 
not contend otherwise.  The question in this case is whether 
the veteran's pre-existing left foot disorder was aggravated 
during service beyond the natural progress of the disorder.  

The record provides medical evidence that the veteran's left 
foot function diminished during his active military service.  
In that regard, a May 1994 service medical record indicates 
that the veteran had been able to do physical training for 
the previous two years, as required, but that he was unable 
to do running types of sports.  It was noted that he was a 
fire fighter and had functioned well for the past six years.  
The July 1994 medical record from the U.S. Naval Hospital in 
Rota, Spain, reflects that the veteran was brought into 
military service on a waiver for his congenital left club 
foot, but that his left foot function had significantly 
worsened while in the Navy.  Given this evidence, the Board 
finds that the presumption of aggravation is for application.  
See 38 U.S.C.A. § 1153; Beverly v. Brown, 9 Vet. App. 402, 
405 (1996) (presumption of aggravation applies only when 
preservice disability increases in severity during service).  
As such, the outcome of this appeal rests on whether there is 
clear and unmistakable evidence to rebut the presumption of 
aggravation.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  
This includes medical facts and principles, which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently addressed the presumption of 
aggravation in the case of Davis v. Principi, 276 F.3d 1341 
(2002).  The Federal Circuit Court stated that "[w]here a 
veteran can show an increase in a preexisting disability, 
section 1153 establishes a finding of aggravation."  Davis, 
276 F.3d at 1343.  The Federal Circuit Court also observed 
that "[t]he statute, however, expressly excludes from 
aggravation any increase in disability attributable to the 
natural progress of the preexisting disease."  Id.  Thus, a 
medical finding that an increase in a preexisting disability 
during service was due to the natural progress of the disease 
removes the disability from a presumption or finding of 
aggravation.

In any event, the Board finds that the medical expert 
opinions provided by Dr. McLaughlin and Dr. Milicic clearly 
and unmistakably rebut the presumption of aggravation, in 
that both doctors concluded that the in-service increase to 
the veteran's left foot disorder was due to the natural 
progress of the disease.  In Dr. McLaughlin's May 1998 
opinion, he concluded that "the reported worsening of the 
veteran's left foot disorder during service is due to the 
natural progress of the disorder."  The Board is aware that 
an earlier Joint Motion associated with an earlier appeal of 
this case to the Court found Dr. McLaughlin's statement 
"equivocal in nature," and thus inadequate as a basis for 
denying this appeal.  

Nevertheless, since that time the Board obtained the opinion 
from Dr. Milicic, who similarly concluded that "the 
complaints that were increased during military service are 
not beyond that of the natural progress of the disorder" and 
"are attributable to natural progress of this congenital 
disorder."  Dr. Milicic's opinion appears unequivocal to the 
Board.  In the aggregate, the record provides clear and 
unmistakable evidence that the increased symptoms experienced 
by the veteran during service were not beyond the natural 
progress of the preexisting left club foot disorder.  

The Board acknowledges Dr. Milicic's statement that the 
veteran's "complaints of pain by increased activities are 
predictable."  It appears to follow from this statement that 
the veteran's left club foot disorder would likely have 
become symptomatic with any activity over time, whether in 
the military or otherwise.  In any case, Dr. Milicic clearly 
concluded that the veteran's complaints of increasing pain 
during military service were due to the natural progress of 
the disorder.  The opinion is consistent with the other 
medical evidence of record, including Dr. McLauglin's 
statement.  

The Board further notes that it is helpful to consider the 
medical expert opinions in conjunction with the questions 
posed to the doctors.  Dr. Milicic was asked the following 
question:  

Whether it is at least as likely as not 
that the veteran's left club foot 
disorder chronically increased in 
severity during his military service 
beyond the natural progress of the 
disorder; in other words, whether the 
veteran's military activity caused an 
increase in disability or whether the 
increased symptoms of the left club foot 
during service were attributable to the 
natural progress of the disorder.

In response to that specific question, Dr. Milicic stated 
that the veteran's complaints of pain were attributable to 
the natural progress of the disorder, and "the complaints 
that were increased during military service [were] not beyond 
that of the natural progress of the disorder."  In light of 
the foregoing conclusion, Dr. Milicic did not address the 
second question, which concerned the extent, if any, to which 
the veteran's left foot worsened during service as a result 
of military service.  In short, the Board is satisfied that 
Dr. Milicic answered the questions posed to him in a clear 
manner, supported by facts in the record.  

The Board notes that in the appellant's brief, the appellant 
disagreed with the use of the language "at least as likely 
as not" in the questions formulated to the doctors.  
Specifically, the appellant contends that the questions 
presented make the opinion offered in response legally 
insufficient to rebut the presumption of aggravation.  
(Appellant's Brief at 23).  Nevertheless, the Board notes 
that the doctor's response plainly states that the veteran's 
complaints of pain in service were due to the natural 
progress of the disorder, and this response adequately 
removes the disability from a presumption or finding of 
aggravation.  The Board also observes that the medical 
opinion evidence reported in Davis v. Principi, supra, was 
not considered legally deficient in answering questions under 
the "as likely as not" standard or least without requiring 
an opinion with absolute certainty.  See Davis at 1343-44 
("It is our conclusion that it is as likely as not that the 
psychiatric disorder currently diagnosed is directly related 
to the psychiatric disorder experienced prior to service."  
And, "It is my opinion that the veteran's psychosis was not 
permanently aggravated beyond the normal progression of the 
disease by his military service.").

The Board's responsibility is to assess the credibility and 
weight given to the evidence.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  The Board may also rely on a 
particular medical expert's opinion as satisfying the 
statutory requirement of an adequate statement of reasons or 
bases where the expert has given fair consideration to the 
material evidence that appears to support the appellant's 
contentions.  Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

In this case, the Board finds that the opinion provided by 
Dr. Milicic and the opinion provided by Dr. McLaughlin are 
persuasive in their conclusions that the in-service 
aggravation of the veteran's left foot disorder was due to 
the natural progress of the disorder.  Dr. Milicic, for 
instance, compared the veteran's medical examination findings 
at both entrance and separation, particularly noting that the 
reported early arthritis of the foot was not confirmed on a 
subsequent x-ray report.  The veteran's complaints of 
increasing symptoms after several years in service were 
readily acknowledged.  It is apparent to the Board that fair 
consideration was given to evidence that appeared to support 
the appellant's claim.  At no time has it been contended that 
the veteran's complete medical records were not made 
available to the doctors in the preparation of their 
opinions.  

The Board finds that Dr. Milicic and Dr. McLaughlin answered 
the questions posed to them, and supported their opinions by 
clinical findings in the record.  It is also apparent that 
each doctor reviewed the veteran's medical history before 
reaching his conclusions.  Even discounting Dr. McLaughlin's 
opinion for the sake of discussion, in light of the comments 
in the earlier Joint Motion, the Board finds that Dr. 
Milicic's opinion is highly probative in this appeal, as 
described above.  It appears to the Board that Dr. McLaughlin 
might simply have been speaking hypothetically or in the 
alternative in mentioning the difficulty in parsing out 
symptoms related to service if disability is considered to be 
due to aggravation.  Of course in cases where there is no 
medical evidence to separate the effects of service-connected 
and nonservice-connected disabilities, the entire disability 
is attributed to the service-connected condition.  Mittleider 
v. West, 11 Vet. App. 181 (1998).  This is not the situation 
here, however, where the natural progress of the disorder 
accounts entirely for the increase in disability through 
expert medical opinion evidence.  

The Board acknowledges the veteran's testimony and statements 
wherein he maintains that the physical activities he endured 
during active service aggravated his left foot disorder.  As 
a layperson, the veteran is not competent to provide a 
medical diagnosis or an opinion as to medical causation.  See 
Espiritu, 2 Vet. App. at 494-95 (laypersons may be competent 
to provide an "eye-witness account of a veteran's visible 
symptoms," but they are not capable of offering evidence 
that requires medical knowledge).  Rather, medical evidence 
on this point is needed.  In the present case, there is 
probative medical evidence indicating that the increase in 
veteran's left foot disorder during service was due to the 
natural progress of the disorder.  As such, the evidence does 
not support the veteran's claim for service connection.  

Finally, the Board has considered the applicability of 
38 C.F.R. § 3.1(m) and the Kinnaman case, as referenced in 
the Joint Motion.  (Joint Motion, at 9).  The parties 
directed that "on remand the Board should address all of the 
contentions and arguments advanced by Appellant, including 
38 C.F.R. § 3.1(m) in light of Kinnaman v. Principi, 4 Vet. 
App. 20, 28 (1993) and Appellant's discharge with severance 
pay."  There is no argument or explanation accompanying that 
statement, but it appears that the parties are implying that 
because the veteran received severance pay for his left foot 
disorder, an award of service connection should follow as a 
matter of law.  This argument is more apparent upon a review 
of Appellant's Brief wherein he points out that by statute, 
severance pay is only awarded in cases where the service 
department has found that the disability resulting in 
separation from service was incurred or aggravated in line of 
duty in service.  (Appellant's Brief at 13); see 10 U.S.C.A. 
1203.

The Board has reviewed 38 C.F.R. § 3.1(m), which defines "in 
line of duty" as meaning an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct.  The regulation states that 
"[a] service department finding that injury or disease or 
death occurred in line of duty will be binding on [VA] unless 
it is patently inconsistent with the requirements of laws 
administered by [VA].  38 C.F.R. § 3.1(m) (emphasis added).  

The Kinnaman case involved a claim for service connection for 
bilateral keratoconus, a cone-shaped protrusion of the eye.  
The veteran in that case entered service with a normal eye 
examination.  During service, it was discovered that he had 
irregularities of the cornea, and he was diagnosed with early 
keratoconus.  The examining physician indicated that he could 
not state with certainty whether the condition existed prior 
to entry into service, but that it was probable that the 
process began earlier.  Kinnaman, 4 Vet. App. at 21.  Shortly 
before the veteran was separated from service, the Coast 
Guard Physical Evaluation Board (PEB) found that the veteran 
suffered from keratoconus of the left eye, that the disease 
was incurred in service, that the disease was the proximate 
result of his performance of active duty, and that the 
disease was incurred in the line of duty and not the result 
of willful misconduct.  It was recommended that the veteran 
be separated from the Coast Guard with severance pay.  Id. at 
22-23.  

Following service, the veteran filed a claim for service 
connection for keratoconus, which was denied.  The veteran 
appealed that decision to the Board, which denied his claim 
on the grounds that the disorder existed prior to service, 
and was not aggravated in service.  On appeal to the Court, 
the Board's decision was reversed.  The Court held that there 
was insufficient evidence in the record to rebut the 
presumption of sound condition upon service induction.  In 
short, the Court held that the evidence in that case did not 
constitute clear and unmistakable evidence to rebut the 
presumption of soundness.  Id. at 27.  

In addition, the Court in Kinnaman referred to the PEB, which 
had concluded that the veteran's keratoconus was incurred 
while in service and in the line of duty.  The Court cited 
38 C.F.R. § 3.1(m), and stated that "the Coast Guard's 
finding that the veteran's eye disease was incurred in the 
line of duty, besides being evidence in support of the 
veteran's claim for service connection, is, according to this 
regulation, binding on the VA."  Id. at 28.  Finally, the 
Court held that there was no clear and unmistakable evidence 
that the veteran's bilateral keratoconus existed prior to 
service.  Id.  

The Board concludes that Kinnaman is distinguishable from the 
present case for several reasons.  Unlike Kinnaman, in which 
the veteran had a normal service entrance examination, the 
veteran in this case entered active service pursuant to a 
medical waiver, due to his congenital left club foot.  As 
such, the presumption of soundness for that disorder does not 
apply, and the question is whether the disorder was 
permanently aggravated beyond the normal progress of the 
disorder.  That question was never reached in Kinnaman, as 
the Court found that the presumption of soundness was not 
rebutted.  

Moreover, the Court in Kinnaman referenced the PEB, which 
concluded that the veteran's eye disorder was incurred in 
service, in the line of duty.  The Court relied on the PEB to 
support a finding of service incurrence.  In the present 
case, it was not articulated in the September 1994 PEB that 
the veteran's foot disorder was deemed to have been incurred 
in service, in the line of duty.  In fact, it was conceded 
that the veteran's congenital club foot deformity had existed 
prior to service, which reduced his disability rating at that 
time.  However, it was noted that the veteran would be 
separated from service with severance pay.

To the extent that it may be argued that Kinnaman and 
38 C.F.R. § 3.1(m) apply in this case because the veteran 
received severance pay due to his foot disorder, the Board 
finds that it would be "patently inconsistent" with VA laws 
to award service connection when there is compelling medical 
evidence in the record that the veteran's preexisting left 
foot disorder was not aggravated in service beyond the 
natural progress of the disorder.  See 38 C.F.R. § 3.1(m); 
see also 38 U.S.C.A. § 1153; Davis, supra.  Although the 
record at the time of the veteran's service separation did 
not contain such medical opinion evidence, the RO and the 
Board have developed the case over the years, and the current 
medical evidence, as discussed above, does not support an 
award of service connection under VA laws and regulations.  
The Court in Kinnaman did not address the question of 
aggravation of a preexisting disorder, much less a medical 
determination as to what constitutes natural progress of a 
disorder.  

Accordingly, the Board finds that the medical evidence of 
record provides clear and unmistakable evidence that the 
veteran's preexisting left club foot disorder was not 
aggravated during service beyond the natural progress of the 
disorder.  As to this material issue, the record does not 
present an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran.  Thus, the provisions of 38 U.S.C.A. § 5107(b) are 
inapplicable, and the appeal is denied.  See Ferguson v. 
Principi, 273 F.3d 1072 (Fed. Cir. 2001) (38 U.S.C.A. 
§ 5107(b) only requires that the Board consider all the 
evidence and material of record; the benefit-of-the-doubt 
provision only applies where there is an approximate balance 
of positive and negative evidence).  





ORDER

Service connection for a left foot disorder is denied.  


		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Please note 
these important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

